Campbell, J.,
delivered the opinion of the court.
The evidence introduced by the plaintiff should not have been excluded. One paper was a formal contract, with detailed specification of what was purchased, and by whom, and of whom, and on what terms, etc. This was signed by Wilkinson only, and directed to the Taylor Manufacturing Company, and was in duplicate, and a copy taken by the company’s agent, and one kept by Wilkinson. The other writing is a letter written, and signed by the Taylor Manufacturing Co., and addressed to Wilkinson, in which the receipt of his order was acknowledged, and a promise to ship at once made. The order of Wilkinson was on a blauk furnished by the company. The statute of frauds does not require that one piece of paper shall contain the memorandum of the contract, and it may be in several, if the paper signed by the party to be charged makes such reference to the other writing, as to enable the court to construe them all together, as constituting all the terms of the bargain, and parol evidence is admissible to identify the paper referred to, and apply the reference. 1 Benjamin on Sales, §§ 220-221; Reed on Stat. Frauds, § 341, et seq.
The letter of the Taylor Manufacturing Co. contains internal evidence that it refers to the paper signed by Wilkinson, and the two papers are to be read together, and thus read, there is a complete written contract signed by both parties.

Reversed and remanded.